Citation Nr: 1609767	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  07-09 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right hand disability.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The appellant had a verified period of active duty for training (ACDUTRA) in the Army Reserve from October 1980 to March 1981.  He also had additional verified periods of ACDUTRA in the Army Reserve from July 18, 1981 to July 31, 1981; August 1, 1981 to August 22, 1981; June 26, 1982 to July 10, 1982; and July 25, 1984 to August 20, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously remanded in August 2009, June 2010, September 2014, and August 2015.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

In response to the Board's most recent remand directives, the appellant was afforded a VA examination in November 2015.  At that time, the examiner discussed an available X-ray report, but specifically recommended computed tomography (CT) imaging of the right hand.  As the recommended CT scan was not performed, an additional examination with CT imaging is required on remand.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to include all records from the Danville VA Medical Center dated since November 2009.

2. Then schedule the appellant for a VA examination with a physician to determine the nature and etiology of his right hand disability.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  

CT imaging of the appellant's right hand, as specifically recommended by the November 2015 VA examiner, must be performed.  

For any diagnosed right hand disability, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset in service or is otherwise related to service, to include documented treatment of a hand abscess therein.

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Then, after taking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

